TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00547-CV



                                        M. S., Appellant

                                                v.

                         Commission for Lawyer Discipline, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
       NO. D-1-EX-100051, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant and appellee have filed an agreed motion to dismiss the appeal, explaining

that they have settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Agreed Motion

Filed: March 3, 2010